200 P.3d 614 (2009)
225 Or. App. 211
In the Matter of P.G., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
P.G., Appellant.
M070161; A137803.
Court of Appeals of Oregon.
Submitted on December 5, 2008.
Decided January 7, 2009.
*615 Thomas A. Coleman, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Michael A. Casper, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Appellant in this mental commitment case appeals a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. In the trial court, appellant moved to dismiss the proceeding for lack of jurisdiction on the ground that the state had failed to comply with ORS 426.232(2), which prohibits keeping a person on an involuntary hold for longer than five judicial days. The trial court denied appellant's motion, found that appellant suffers from a mental disorder and is a danger to himself and others, and entered an order of commitment. On appeal, the state concedes that the trial court erred in denying appellant's motion to dismiss due to the violation of ORS 426.232(2). We accept the state's concession as well founded. See generally State v. A.E.B., 196 Or.App. 634, 106 P.3d 647 (2004).
Reversed.